DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 2-8 and 13-15, in the reply filed on 2 June 2022 is acknowledged. 

Status of the Claims:
Claim 1 has been cancelled.
Claims 9-12 have been withdrawn.
Claims 2-8 and 13-15 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 and 13-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating infertility or reduced fertility, does not reasonably provide enablement for preventing infertility or reduced fertility as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art;

 	With respect to the Wands factors above (particular as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that the administration of a therapeutically effective amount of trigonelline to could increase fertility in women with reduced fertility.  However, the claims also encompass using the claimed compound to prevent infertility or reduced fertility which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "prevent" is an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies - including preventing such disorders as infertility (which clearly is not recognized in the medical art as being a totally preventable condition).
     According, it would take undue experimentation without a reasonable expectation of success for one of art the art to provide an effective amount of trigonelline having the recited functional effect of preventing infertility, as instantly claimed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is rendered vague and indefinite because it is unclear where in the claimed method of treatment the recited steps of claim 8 are meant to be placed. It is unclear how these steps fit into the method of treatment of infertility. Where is the trigonelline administration? Before the oocytes are removed? Appropriate clarification is required.

Note on claims interpretation: For purposes of examination the claims are given their broadest reasonable interpretation (BRI) in light of the specification, which in the instant case means that the subject group of the claimed method includes females in need of preventing of infertility or reduced fertility, which would include all females. Thus the BRI of the claimed method is any method of administering to any female a therapeutically effective amount of trigonelline, which according to the specification can be anywhere from 1 pg/kg - 30,000 pg/kg body weight.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Rao et al. (2015).
A method comprising the step of applying a therapeutically effective amount of trigonelline to a female in need of prevention of infertility or reduced fertility is claimed.
Rao et al. teach that supplementation of 600 mg/d of a hydroethanolic extract of Trigonella foenum-graecum (fenugreek) seed as a useful treatment for increasing sexual arousal and desire in women. The extract of T.foenum-graecum (fenugreek) seed extract [dry concentrate 33:1, equivalent to 9.9 g dry herb, standardized to a minimum 50% saponin glycosides. 
 Consequently, the claimed method appears to be anticipated by the cited reference.
Even if the claimed method is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced extract inherently possesses the same characteristics of the trigonelline employed in the claimed method particularly in view of the similar characteristics which they have been shown to share.  
Alternatively, the instant claims rejected under U.S.C. 103(a) as being unpatentable over Rao et al. (2015), in view of Sureshkumar et al. (2018).
Sureshkumar et al. teach that a fenugreek seed extract prepared by hydro-ethanolic extraction followed by purification and spray drying was found to contain 52.6% (w/w) of saponins with 11.4% (w/w) of protodioscin along with 3.4% (w/w) of trigonellin and 3.6% (w/w) of 4-hydroxyisoleucine. 
Thus, application of the hydroethanolic extract of Rao at a dosage of 600 mg/day would mean that approximately 18 mg/day of trigonelline would be administered to the women in the study.
Thus it would have been obvious to one of ordinary skill in the art to administer the fenugreek extract to women as taught by Rao et al. in an amount of 600 mg/d, which is equivalent to about 18 mg/day. This would be considered a therapeutically effective amount as taught by the instant specification.
Note that an intended result (e.g., follicle maturation) of a positively recited method step (e.g., administration of trigonelline to a female) does not effectively limit the method. See eg. Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (a whereby “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)
	Note also that because the claims are directed to prevention of infertility, the ovulation disorder language of claims 4 and 5 has no limiting effect as the subject group is not limited to females suffering from infertility.
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655